DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. U.S. Patent Application Publication US2017/0169905A1.
As per claim 1, Walton teaches an operation method of a storage device including a nonvolatile memory device, a dynamic random access memory (DRAM) device including a plurality of rows, and a storage controller, the method comprising: performing, by the storage controller, an access operation on the DRAM device; collecting, by the storage controller, accumulated error information about the DRAM device based on the access operation (¶ 0100); detecting, by the storage controller, a fail row from among the plurality of rows of the DRAM device based on the accumulated error information (¶ 0099); and performing, by the storage controller, a runtime repair operation on the fail row (¶ 0100-0102).
As per claim 2, Walton teaches the method of claim 1, wherein the access operation includes an operation of reading data from the DRAM device, and an error detection and correction operation associated with the read data (¶ 0099).
As per claim 3, Walton teaches the method of claim 2, wherein the accumulated error information indicates an accumulated count of error bits detected by the error detection and correction operation with respect to each of the plurality of rows of the DRAM device (¶ 0099).
As per claim 4, Walton teaches the method of claim 3, wherein the fail row is a row from among the plurality of rows that has an accumulated error bit count greater than a reference value (¶ 0099).
As per claim 5, Walton teaches the method of claim 3, further comprising: storing the accumulated error information in a RAM of the storage controller (¶ 0099, wherein a DRAM is a type of RAM); flushing the accumulated error information stored in the RAM to the nonvolatile memory device when the storage device is powered off (¶ 0035, wherein the data is flushed to a row buffer which stores data during a reboot); and loading the accumulated error information from the nonvolatile memory device to the RAM when the storage device is powered on (¶ 0035, wherein the data is stored in the DRAM then the row buffer then back to a spare row in the DRAM).
As per claim 6, Walton teaches the method of claim 1, wherein the performing of the runtime repair operation comprises: flushing partial data from among data stored in the DRAM device or whole data stored in the DRAM device to the nonvolatile memory device; performing a post package repair operation on the fail row of the DRAM device; and restoring the partial data or the whole data flushed to the nonvolatile memory device to the DRAM device after the post package repair operation (¶0035).
As per claim 9, Walton teaches the method of claim 1, wherein the performing of the runtime repair operation comprises: remapping the fail row of the DRAM device into a reserved row of a reserved area in the DRAM device (¶ 0025); andPage 4 of 4Application No. 16/351,118 SEC.4448 AMENDMENTJanuary 15, 2021updating a remap table based on a fail address corresponding to the fail row and a reserved address corresponding to the reserved row (¶ 0027).
As per claim 10, Walton teaches the method of claim 9, further comprising: generating, by the storage controller, an original address associated with a user area of the DRAM device (¶ 0027); accessing, by the storage controller, the reserved area based on the remap table when a row from among the plurality of rows corresponding to the original address is the fail row (¶ 0025); and accessing, by the storage controller, the user area corresponding to the original address when the row corresponding to the original address is not the fail row (¶ 0023, wherein the conditional “if” statement implies that the original address is accessed if the errors are not counted to the threshold).
As per claim 11, Walton teaches the method of claim 9, further comprising: performing a post package repair operation on the DRAM device based on the remap table, during an idle state of the storage device (¶ 0052-0055, wherein the DRAM is idle in a powered off state while the remapped access is being performed).
As per claim 12, Walton teaches a storage device comprising: a nonvolatile memory device; a dynamic random access memory (DRAM) device; and a storage controller configured to control the nonvolatile memory device and the DRAM device, wherein the storage controller comprises a DRAM error correction unit configured to perform an error detection and correction operation on data read from the DRAM device, and a repair manager configured to manage accumulated error information based on an error detected by the DRAM error correction unit, to detect a fail row of the DRAM device based on the accumulated error information, and to perform a runtime repair operation on the fail row (¶ 0099-0102).
As per claim 13, Walton teaches the storage device of claim 12, wherein the storage controller further comprises a memory configured to store the accumulated error information, wherein the accumulated error information stored in the memory is periodically flushed to the nonvolatile memory device (¶ 0035).
As per claim 14, Walton teaches the storage device of claim 12, wherein the repair manager is configured to perform the runtime repair operation by flushing partial data from among data stored in the DRAM device or whole data stored in the DRAM device to the nonvolatile memory device, performing a post package repair operation on the fail row of the DRAM device to provide a repaired row, and restoring the partial data or the whole data flushed into the nonvolatile memory device to the DRAM device including the repaired row (¶ 0035, 0074).
As per claim 16, Walton teaches the storage device of claim 12, wherein the DRAM device includes a user area and a reserved area, wherein the fail row is included in the user area, and wherein the repair manager is configured to remap an original address corresponding to the fail row into a reserved address corresponding to one reserved row of the reserved area (¶ 0025).
As per claim 17, Walton teaches the storage device of claim 16, wherein the storage controller further comprises: a processor configured to access the DRAM device by generating the original address; and a DRAM access manager configured to output the reserved address in a case where the original address corresponds to the fail row (¶ 0025).
As per claim 18, Walton teaches an operation method of a storage device which includes a nonvolatile memory device, a volatile memory device, and a storage controller configured to control the nonvolatile memory device and the volatile memory device, the method comprising: reading, by the storage controller, data from the volatile memory device; performing, by the storage controller, an error detection and correction operation on the read data; updating, by the storage controller, accumulated error information about each of a plurality of rows of the volatile memory device based on a result of the error detection and correction operation; detecting, by the storage controller, a fail row of the volatile memory device based on the updated accumulated error information; and Page 7 of 7Application No. 16/351,118 SEC.4448 AMENDMENT January 15, 2021performing, by the storage controller, a runtime repair operation on the fail row, wherein the runtime repair operation is performed while the storage device operates (¶ 0099-0102).
As per claim 19, Walton teaches the method of claim 18, wherein the performing of the runtime repair operation comprises: flushing partial data from among data stored in the volatile memory device or whole data stored in the volatile memory device to the nonvolatile memory device; restoring the fail row by performing a post package repair operation on the volatile memory device to provide a repaired row; and restoring the partial data or the whole data flushed into the nonvolatile memory device to the volatile memory device including the repaired row (¶ 0035, 0074).
As per claim 20, Walton teaches the method of claim 18, wherein the performing of the runtime repair operation comprises: remapping the fail row into a reserved row of a reserved area in the volatile memory device (¶ 0025); and updating a remap table based on an original address corresponding to the fail row and a remapped address of the reserved row (¶ 0027).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Reed et al. U.S. Patent Application Publication US2017/0161143A1.
As per claim 7, Walton teaches the method of claim 6, wherein the performing of the post package repair operation comprises using a mode register set command (¶ 0049), address signals (¶ 0027).  Walton does not explicitly teach an activate command, an auto precharge write command, and a precharge command.  Reed does teach an activate command, an auto precharge write command, and a precharge command (¶ 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Reed in the process of Walton.  One of ordinary skill in the art would have been motivated to use the process of Reed in the process of Walton because Reed teaches the restoration of a DRAM memory upon the detection of an error, an explicit desire of Walton.
As per claim 8, Reed teaches the method of claim 7, wherein the partial data is data stored in banks from among a plurality of banks of the DRAM device that include the fail row (¶ 0025).
As per claim 15, Walton teaches the storage device of claim 14, wherein the DRAM device comprises: a fuse circuit configured to receive an address from the storage controller, and to output any one of the address and a conversion address obtained by converting the address, depending on fuse-setting of the fuse circuit (¶ 0072-0074); a memory cell array including normal cells and redundancy cells (¶ 0001, and wherein redundant copies are stored (¶ 0063, 0040)), andPage 6 of 6Application No. 16/351,118 SEC.4448 AMENDMENT January 15, 2021a control logic circuit configured to perform fuse-setting of the fuse circuit by the runtime repair operation of the storage controller (¶ 0027).  Reed teaches a row decoder (¶ 0038) connected with the normal cells through normal word lines and connected with the redundancy cells through redundancy word lines (¶ 0010), the row decoder configured to select any one of the normal word lines in response to the address and to select any one of the redundancy word lines in response to the conversion address (¶ 0038, wherein the redundancy aspect is taught by Walton as stated above); a column decoder connected with the memory cell array through bit lines (¶ 0042).

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/21, with respect to the rejection(s) of claim(s) 1-20 under the previous art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walton and Reed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/012576 A1 to Lu et al.:  Accessing replaced memory rows upon original row on failed list.
US 2017/034421 A1 to Brandl.:  Post package repair of failed DRAM rows.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113